Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128243 & (22)                                                                                        Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                  SC: 128243
                                                                     COA: 259920
                                                                     Luce CC: 92-000474-FH
                                                                              92-000475-FH
                                                                              92-000477-FH
  ARCHIE ROBIN HUTCHINSON, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration and the application
  for leave to appeal the March 8, 2005 order of the Court of Appeals are considered.
  Immediate consideration is DENIED. The application for leave to appeal is DENIED,
  because we are not persuaded that the questions presented should be reviewed by this
  Court.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
       s0919                                                                 Clerk